Exhibit 23.01 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Registration Statement on Form S-1 of our report dated May 29, 2014 relating to the financial statements of and to the reference to our firm under the caption "Experts" in the related Prospectus of Dominovas Energy Corporation for the registration of up to 15,000,000 shares of its common stock. /s/ DMCL DALE MATHESON CARR-HILTON LABONTE LLP Chartered Accountants Vancouver, Canada January 28, 2015
